DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asher (US 2016/0249974) in view of Garito (US 4,657,016).
Regarding claim 1-5 and 11-13, Asher discloses a bipolar-microscissor forceps (fig. 1) assembly with a forceps with a first arm (28) with a first electrode (32) and second arm (26) with a second electrode (30). The arms are connected at their proximal ends (fig. 1). The electrodes can be connected to a source of energy by leads (“conductors,” not shown, paragraph [0019]). The assembly further includes a microscissors (38) disposed between the arms, and entirely proximal of the proximal to the tips of the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asher and Garito in view of Bourne (US 2004/0267257).
Regarding claim 20, neither Asher nor Garito discloses a kit including the forceps and a plurality of microscissors each with a different length. However, it is commonly known in the medical device area that different sizes, shapes and configurations may be necessary or beneficial to treat the particular part of a particular parent. Bourne, for example, discloses a medical device with a tissue treatment element and teaches that the element could be provided in a kit with treatment elements having different lengths, sizes and tip configurations ([0025]). Therefore, before the filing date of the invention, it would have been obvious to provide the device of Asher in a kit having a functional element with various lengths, sizes and configurations as taught by Bourne, where the functional element in Asher is the scissors and/or the forceps tips, to produce the predictable result of allowing the user to treat a range of tissue types, sizes and/or shapes with in a particular patient in a desired manner. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding forceps with curved arms, see also figure 1 of Stutter 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794